429 So. 2d 1096 (1983)
Laura S. CORY
v.
Charles Thomas CORY.
Civ. 3505.
Court of Civil Appeals of Alabama.
April 6, 1983.
Samuel Maples and Greggory M. Deitsch of Corretti & Newsom, Birmingham, for appellant.
Eason Mitchell of Mitchell, Green, Pino & Medaris, Calera, for appellee.
WRIGHT, Presiding Judge.
This is a child custody case.
Laura S. Cory and Charles Thomas Cory were divorced on July 16, 1982. Custody of the ten-month-old minor child of the marriage, Jennifer, was awarded to the father. The mother appeals.
The sole issue raised on appeal is whether the trial court abused its discretion in granting custody of the minor child to the father. There is a strong presumption in favor of the trial court's findings in child custody cases. Linderman v. Linderman, 49 Ala.App. 662, 275 So. 2d 342 (1973). As in all cases where judgment is rendered after an ore tenus hearing, the judgment of the trial court is presumed correct and will be reversed on appeal "only if after consideration of the evidence, and all reasonable inferences to be drawn therefrom, the judgment or decree is found to be plainly and palpably wrong." Turner v. Turner, 46 Ala. App. 350, 351, 242 So. 2d 397, 398 (1970).
As we stated in Turner v. Turner, supra: "There is no law in this state which gives to either parent priority as to right of custody." The controlling consideration in child custody cases is the best interests of the child. Id. This rule has been given even further support by the supreme court's decision in Ex parte Devine, 398 So. 2d 686 (Ala.1981).
*1097 There is no point in setting out the evidence in the present case. We have carefully read the transcript, and in accordance with the above-stated principles of law, find ample evidence to support the trial court's judgment.
We affirm the judgment of the trial court, based on our previous decisions in Turner v. Turner, supra, and Linderman v. Linderman, supra.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.